Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art, of record, alone or in combination, teaches or fairly suggests a control system, for an amusement ride, provides operational instructions to the propulsion and steering systems of the vehicle; a vehicle navigation controller having at least two channels, each channel independently collecting operational characteristics of the vehicle, operative compare the operational characteristics from each channel to determine accuracy, and further operative to process the operational characteristics together with a defined path of travel of the vehicle for determination of the operational instructions.  The prior art of record also fails to teach a method for controlling an amusement ride vehicle using the control system above; and a wayside control system for controlling at least two amusement ride vehicles, the system comprises a network interface; a processor; and a non-transient memory for storing instruction that when executed by the processor cause the control system to receive first and second operational data indicative of operational status and location from a first vehicle and a second vehicle, respectively; correlate the first, second operational data and parameters of the amusement ride; upon correlation, determine first operational parameters for the first vehicle and second operational parameters for the second vehicle; and transmit the first operational parameters to the first vehicle and transmitting the second parameters to the second vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711